Reasons for Allowance
Claims 2-4, 7-8, 10-12, 15-17 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 2, wherein the Applicant discloses a video editing area, the video editing area comprises a video editing function selection area and a special control; obtaining a first video that is inserted by the video editing function selection area; displaying the first video on the video editing area; displaying a plot development setting interface of the first video in response to a tap operation on the special control, wherein the plot development setting interface comprises the video editing area  and a plot development selection window, and the plot development selection window is displayed in an upper layer of the video editing area; receiving a title message corresponding to the first video, a second video and a target prompt message corresponding to the second video that are inserted in the plot development selection window, the target prompt message being a title message of the second video; establishing a corresponding relationship between the first video and the target prompt message; establishing a corresponding relationship between the second video and the target prompt message; uploading the first video, the target prompt message, the second video, the corresponding relationship between the first video and the target prompt message and the corresponding relationship between the target prompt message and the second video to a server; sending a request for playing the first video to the server in response to receipt of a play instruction for the first video; receiving the first video and the first plot prompt message corresponding to the first video, wherein the first plot prompt message comprises the target prompt message; playing the first video;-2-Application No.: 16/918,826Filing Date:July 1, 2020 displaying the target prompt message on a first plot development selection interface of the first video in the form of a button in response to end of playing of the first video; and sending an identifier carried by the target prompt message to the server, and playing the second video sent by the server
Inter alia, independent claims 10 and 17, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426